SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q For the quarterly period ended September 30, 2012 of COMPUCREDITHOLDINGS CORPORATION a Georgia Corporation IRS Employer Identification No.58-2336689 SEC File Number 0-53717 Five Concourse Parkway, Suite 400 Atlanta, Georgia 30328 (770)828-2000 CompuCredit’s common stock, no par value per share, is registered pursuant to Section12(b) of the Securities Exchange Act of 1934 (the “Act”). CompuCredit (1)is required to file reports pursuant to Section13 or Section15(d) of the Act, (2)has filed all reports required to be filed by Section13 or 15(d) of the Act during the preceding 12months and (3)has been subject to such filing requirements for the past ninetydays. During the preceding 12 months, CompuCredit has submitted electronically and posted on its corporate Web site, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T. CompuCredit is a smaller reporting company and is not a shell company. As of October 31, 2012, there were 13,746,523 shares of common stock, no par value, of the registrant outstanding. (This excludes 1,672,656 loaned shares to be returned.) COMPUCREDIT HOLDINGS CORPORATION FORM10-Q TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statement of Shareholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 49 Item1A. Risk Factors 49 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 61 Signatures 61 Table of Contents CompuCredit Holdings Corporation and Subsidiaries Consolidated Balance Sheets (Dollars in thousands) September 30, December 31, (unaudited) Assets Unrestricted cash and cash equivalents $ $ Restricted cash and cash equivalents Loans and fees receivable: Loans and fees receivable, net (of $8,502 and $7,480 in deferred revenue and $11,276 and $7,156 in allowances for uncollectible loans and fees receivable at September 30, 2012 and December 31, 2011, respectively) Loans and fees receivable pledged as collateral under structured financings, net (of $60 and $511 in deferred revenue and $3,510 and $7,537 in allowances for uncollectible loans and fees receivable at September 30, 2012 and December 31, 2011, respectively) Loans and fees receivable, at fair value Loans and fees receivable pledged as collateral under structured financings, at fair value Investments in previously charged-off receivables - Investments in securities Deferred costs, net Property at cost, net of depreciation Investments in equity-method investees Note receivable from sale of Investments in Previously Charged-Off Receivables segment - Prepaid expenses and other assets Total assets $ $ Liabilities Accounts payable and accrued expenses $ $ Notes payable, at face value Notes payable associated with structured financings, at face value Notes payable associated with structured financings, at fair value Convertible senior notes (Note 8) Income tax liability Total liabilities Commitments and contingencies (Note 9) Equity Common stock, no par value, 150,000,000 shares authorized: 15,419,179 shares issued and outstanding (including 1,672,656 loaned shares to be returned) at September 30, 2012; and 31,997,581 shares issued and 23,559,402 shares outstanding(including 1,672,656 loaned shares to be returned) at December 31, 2011 - - Additional paid-in capital Treasury stock, at cost, 0 and 8,438,179 shares at September 30, 2012 and December 31, 2011, respectively - ) Accumulated other comprehensive loss ) ) Retained deficit ) ) Total shareholders’ equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ See accompanying notes. 1 Table of Contents CompuCredit Holdings Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest income: Consumer loans, including past due fees $ Other Total interest income Interest expense ) Net interest income before fees and related income on earning assets and provision for losses on loans and fees receivable Fees and related income on earning assets Losses upon charge off of loans and fees receivable recorded at fair value ) Provision for losses on loans and fees receivable recorded at net realizable value ) ) ) Net interest income, fees and related income on earning assets Other operating income: Servicing income Ancillary and interchange revenues Gain on repurchase of convertible senior notes - - Gain on buy-out of equity-method investee members - - - Equity in income of equity-method investees Total other operating income Other operating expense: Salaries and benefits Card and loan servicing Marketing and solicitation Depreciation Other Total other operating expense (Loss on) income from continuing operations before income taxes ) ) ) Income tax benefit (expense) ) ) (Loss on) income from continuing operations ) ) ) Discontinued operations: Income from discontinued operations before income taxes Income tax expense ) Income from discontinued operations Net income Net loss (income) attributable to noncontrolling interests (including $1,131 of income associated with noncontrolling interests in discontinued operations during the nine months ended September 30, 2011) ) Net income attributable to controlling interests $ (Loss on) income from continuing operations attributable to controlling interests per common share—basic $ ) $ ) $ ) $ (Loss on) income from continuing operations attributable to controlling interests per common share—diluted $ ) $ ) $ ) $ Income from discontinued operations attributable to controlling interests per common share—basic $ Income from discontinued operations attributable to controlling interests per common share—diluted $ Net income attributable to controlling interests per common share—basic $ Net income attributable to controlling interests per common share—diluted $ See accompanying notes. 2 Table of Contents CompuCredit Holdings Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net income $ Other comprehensive income: Foreign currency translation adjustment ) Reclassifications of foreign currency translation adjustment to consolidated statements of operations ) - ) Income tax (expense) benefit related to other comprehensive income ) 91 ) 45 Comprehensive income Comprehensive loss (income) attributable to noncontrolling interests ) Comprehensive income attributable to controlling interests $ See accompanying notes. 3 Table of Contents CompuCredit Holdings Corporation and Subsidiaries Consolidated Statement of Shareholders’ Equity For the Nine Months Ended September 30, 2012 (Unaudited) (Dollars in thousands) Common Stock Shares Issued Amount Additional Paid-In Capital Treasury Stock Accumulated Other Comprehensive Loss Retained Deficit Noncontrolling Interests Total Equity Balance at December 31, 2011 $
